FILED
                            NOT FOR PUBLICATION                             APR 19 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE LUIS FLORES ROLDAN,                         No.   15-72159

              Petitioner,                        Agency No. A205-053-963

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jose Luis Flores Roldan, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him removable and denying his motion to

suppress evidence and terminate proceedings. We have jurisdiction under 8 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo the denial of a motion to suppress, and claims of

constitutional violations. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th

Cir. 2011). We deny the petition for review.

      The agency did not err in denying Flores Roldan’s motion to suppress and

terminate, where he did not demonstrate that the evidence in his Form I-213 or any

evidence of his alienage was obtained through an egregious violation of the Fourth

Amendment. See Lopez-Rodriguez v. Mukasey, 536 F.3d 1012, 1018 (9th Cir.

2008) (a Fourth Amendment violation is egregious if evidence is obtained by a

deliberate violation of the Fourth Amendment, or by conduct a reasonable officer

should have known is in violation of the Constitution).

      The agency did not err by admitting evidence of alienage, including the

Form I-213, where the documents submitted were probative and their admission

was fundamentally fair. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 823 (9th Cir.

2003).

      Contrary to Flores Roldan’s contention, he was not entitled to confront the

preparer of the Form I-213 in court. See 8 U.S.C. § 1229a(b)(4)(B); Espinoza v.

INS, 45 F.3d 308, 310-11 (9th Cir. 1995) (a Form I-213 is presumptively reliable,

and “absen[t] . . . evidence to the contrary presented by the alien,” there is no right

to confront the form’s preparer).


                                           2                                     15-72159
      Finally, Flores Roldan’s contentions that the BIA overlooked evidence,

failed to address all issues raised on appeal, misapplied the law, and did not

sufficiently articulate its analysis are not supported by the record. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need not “write an exegesis

on every contention” (internal citation omitted)).

      PETITION FOR REVIEW DENIED.




                                          3                                      15-72159